Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  May 04, 2017

The Court of Appeals hereby passes the following order:

A17A1489. FABIAN TYRONE TAPLIN, SR. v. HONORABLE DWAYNE H.
    GILLIS.

      Fabian Tyrone Taplin, Sr., a prison inmate, attempted to file a civil action
relating to his petition to change his name. On May 27, 2016, the trial court denied
his filing pursuant to OCGA § 9-15-2 (d), concluding that Taplin’s pleadings showed
a complete absence of any justiciable law or fact. Taplin then filed this direct appeal
on July 13, 2016. We, however, lack jurisdiction for two reasons.
     First, Taplin’s notice of appeal is untimely, as it was filed 47 days after the May
27 order was entered. See OCGA § 5-6-38 (a) (notice of appeal must be filed within
30 days of entry of the challenged decision). Second, because Taplin is incarcerated,
his appeal is controlled by the Prison Litigation Reform Act of 1996, OCGA § 42-12-
1 et seq. Under OCGA § 42-12-8, an appeal of a civil action filed by a prisoner “shall
be as provided in Code Section 5-6-35.” And under OCGA § 5-6-35, the party
wishing to appeal must file an application for discretionary appeal to the appropriate
appellate court. Because a prisoner has no right of direct appeal in civil cases and this
appeal is untimely, we lack jurisdiction to consider this direct appeal from the
superior court’s order. See Jones v. Townsend, 267 Ga. 489 (480 SE2d 24) (1997).
This appeal is therefore DISMISSED.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 05/04/2017
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.